Title: From John Adams to Francis Dana, 17 August 1780
From: Adams, John
To: Dana, Francis


     
      Dear Sir
      Amsterdam August 17. 1780
     
     I have received your Letter of the 1. of this month and the Packetts you Sent with it, by Mr. Appleton. The arrival of the Convoy, at Bourdeaux is a fortunate Circumstance for Commerce: but I want to know the News and whether any of those Vessells were upon public Account, and whether any thing is sent to Us.
     I have taken a cursory View of Brussells, Antwerp, Rotterdam, Delft, the Hague, Leyden, and Amsterdam. They are Cities very well worth Seeing. But the Air of this Country is not so Salubrious, as that of France.
     
     There are Some Americans here, particularly Mr. Davis a Son of Soloman who left Boston the 20 of June, and the Chev. de Ternay was not arrived, So that the Account from London is premature.
     Manleys Letter, I wish you would answer and show to Dr. Franklin. How much money does he want? I would run a Risque to let him and Cunningham have a little if the Dr. declines.
     I expect Soon to get into a Way of receiving the Papers, but the Winds have been So long contrary, that nothing has come from London except Some Stockjobbers expresses. Here is a great Body of Jews who are very busy in the English Stocks. If America would establish Funds, and a Stockjobbing System, she would Soon make a Figure among the Israelites. But this Kind of Bubbles, I hope she will avoid.
     There are many respectable People here, who profess a Regard for America: but I hear many curious Doctrines and Prophecies among the Politicians. One set Says America will quit France; another that France and Spain, will desert America, a third that Spain will desert France, and America, a fourth, that America has the Interest of allmost all Europe against her, a Fifth that America, will become the great manufacturing Country, and thus distress Europe, a Sixth that America will become a military and naval Power, which will be terrible to Europe.
     In short I never heard So many crude Speculations, in my Life. Recommend me to one of our Town meeting orators, for sound Judgment and true foresight, in preference to the learned and ingenious, and enlarged and refined, and profound Politicians of this World.
     Will you be So good as to present my Compliments and Thanks to Mr. Addenet, and ask him what Compensation I must make him, for all the Trouble I have given him?
     My Love to Mr. Thaxter, and tell him to write me.
     I am &c.
     Direct to me, chez Mr. Henry Schorn, Amsterdam.
    